DETAILED ACTION
This action is made in response to the supplemental amendment filed on February 10, 2021.  This action is made final.  
Claims 39-47 are pending.  Claims 1-38 have been cancelled by preliminary amendment filed March 2, 2020.  Claims 39 and 47 have been amended by amendments filed January 13, 2021.  Claim 39 is the sole independent claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of the new grounds of rejection.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to dependent claim 47, the claim recites “wherein said computer executable instructions further executable to depict on a display surface of a second computer: a 
As a first matter, it is unclear as to whether the media image assignment area and the interactive examination assignment area are to be displayed on the surface of the first computer or a second computer as the preamble recites instructions to depict on the surface of a second computer, yet the media image assignment area and the interactive examination assignment area are further claimed to be displayed on an area of the first computer.
Furthermore, the claims recite the “a media image assignment area…to display on said second media image area of said display surface of said first computer" and the “an interactive examination assignment area…to display on said interactive examination area of said display surface of said first computer".  As such, it is unclear as to the distinction between “a media image assignment area” and “said second media image area of said display surface of said first computer” or between “an interactive examination assignment area” and “said interactive examination area of said display surface of said first computer” and it is further unclear, if there is no distinction, as to how these areas coexist within one another.
Additionally, “said results image”, “said second media image area”, and “said interactive examination” lack antecedent basis.  For the purposes of compact 
For the purposes of compact prosecution, the claim will be interpreted in a manner as best understood by the examiner in light of the specification as “a media image assignment area fillable by second user interaction with a results image of said oral examination” and “an interactive examination assignment area fillable with said oral examination related to said results image” wherein the second media image area and the second interactive examination area are displayed on either a second computer or a second screen.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39, 43, 46, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umrigar et al. (USPPN: 2008/0286739; hereinafter Umrigar) in further view of Dahlgren (USPPN: 2010/0293478; hereinafter Dahlgren).
As to claim 39, Umrigar teaches A computer system comprising: a processor communicatively coupled to a non-transitory computer readable media containing computer executable instructions executable to depict on a display surface of a first computer a first interactive examination area (e.g., see Figs. 1-4, teaching a computer system having a processor and memory for displaying an interactive interface), including: 
a first media image area in which to present a media presentation (e.g., see Figs. 4, 8, [0031], [0041], [0044] teaching an interface having a plurality of modules for presenting examination data including interactive media area); 
a query image area in which to present in serial order a plurality of queries related to said media presentation (e.g., see Figs. 4, 8, [0033], [0043], [0044], [0047] teaching an interface having a plurality of modules for presenting examination data including an area for sequentially presenting questions related to the media); 
an [oral] examination image area [in which to display a recorded video and an associated audio of an oral examination image of a first user answering at least one of said plurality of queries] (e.g., see Figs. 4, 8, [0044] teaching an interface having a plurality of modules for presenting examination data);
wherein initiation of said oral examination by said first user causes: presentation of said media presentation in said media image area; presentation of said plurality of queries related to said media presentation in said query image area subsequent to presentation of said media presentation (e.g., see [0033], [0047], [0059], [0060] wherein upon initiation of the examination process, a video is presented in the media area and questions related to the video are presented sequentially and subsequent to the presentation of the video).
While Umrigar teaches an interface having a plurality of modules for displaying data related to examinations including a plurality of modules for video data, Umrigar fails to teach an oral examination image area in which to display a recorded video and an associated audio of an oral examination image of a first user answering at least one of said plurality of queries; wherein initiation of said oral examination by said first user causes: initiation of recording of said video and associated audio of said oral examination; and presentation of said video and associated audio of said oral examination in said oral examination image area.  
in which to display a recorded video and associated audio of an oral examination image of a first user answer at least one of said plurality of queries (e.g., see Figs. 2-4, [0005] teaching an area in which to display a recorded audio and video of the user during the examination); wherein initiation of said oral examination by said first user causes: initiation of recording of said video and associated audio of said oral examination (e.g., see Figs. 2-4, [0023] wherein recording of the test taker is initiated upon user beginning an exam); and presentation of said video and associated audio of said oral examination in said oral examination image area (e.g., see Figs. 2-4, [0023], [0024] wherein recording of the test taker is played back upon user beginning an exam).   Accordingly, it would have been obvious to modify Umrigar in view of Dahlgren to provide an interactive self-test interface in which a user can additionally observe their own behavior for oral examinations (e.g., see [0002] of Dahlgren).

As to claim 43, the rejection of claim 39 is incorporated.  Dahlgren further teaches wherein said computer executable instructions further executable to depict an oral examination initiation control which by user interaction initiates said oral examination (e.g., see [0021] wherein a user input on a control initiates the exam).  

As to claim 46, the rejection of claim 39 is incorporated.  Umrigar further teaches wherein said computer executable instructions further executable to depict a second interactive examination image area on a display surface of said first computer, including: a second media image area which displays a results image of said oral examination (e.g., see Fig. 4, [0034], [0041], [0044] teaching a plurality of interfaces for displaying different states of an examination, wherein each interface state has a plurality of modules related to examination data wherein a module is filled with results of the examination); 4and an interactive examination area which displays an interactive examination related to said results image displayed in said second media image area (e.g., see Fig. 4, [0031], [0033], [0044] teaching a plurality of modules related to examination data which displays interactive content related to the results displayed in the second media image area).  
 
As to claim 47, the rejection of claim 39 is incorporated.  Umrigar further teaches wherein said computer executable instructions further executable to depict on a display surface of a second computer: a media image assignment area fillable by second user interaction with said results image of said oral examination to display on said second media image area of said display surface of said first computer (e.g., see Fig. 4, [0034] teaching a second media area filled with results of the examination. See also 112 rejection above); and an interactive examination assignment area fillable with said interactive examination related to said results image to display on said interactive examination area of said display surface of said first computer (e.g., see Fig. 4, [0031], [0033] teaching an interactive examination area which displays interactive content related to the results displayed in the second media image area.  See also 112 rejection).  


Claims 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umrigar and Dahlgren, as applied above, and in further view of Kumar (USPPN: 2012/0288845; hereinafter Kumar).
As to claim 40, the rejection of claim 39 is incorporated.  While Dahlgren illustrates a digital timer (e.g., see Fig. 3), Dahlgren fails to explicitly teach wherein said computer executable instructions further executable to depict a timer image which counts down time allocated to said first user to answer said at least one of said plurality of query images.  
However, in the same field of endeavor of graphical user interfaces for interactive learning, Kumar teaches teach wherein said computer executable instructions further executable to depict a timer image which counts down time allocated to said first user to answer said at least one of said plurality of query images (e.g., see Fig. 1, [0056] teaching a timer image for counting down time a user has to complete a question or total test).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Umrigar-Dahlgren in view of Kumar to easily indicate to a user how much time is remaining (e.g., see [0056] of Kumar).

Claims 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umrigar and Dahlgren, as applied above, and in further view of HP WebCam User Guide (retrieved from internet:<URL: http://h10032.www1.hp.com/ctg/Manual/c03367177.pdf>; hereinafter HP)
As to claim 41, the rejection of claim 39 is incorporated.  Umrigar-Dahlgren fail to teach wherein said computer executable instructions further executable to depict an image capture device selector which by first user interaction allows selection of one of a plurality of image capture devices.  
However, in the same field of endeavor of capturing and recording audio/visual data, HP teaches an image capture device selector which by first user interaction allows selection of one of a plurality of image capture devices (e.g., see Page 5 in which a user can select a webcam for capturing images).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Umrigar-Dahlgren in view of HP to easily select a desired input source from a plurality of source options.

As to claim 42, the rejection of claim 41 is incorporated.  Umrigar-Dahlgren fail to teach wherein said computer executable instructions further executable to depict an audio capture device selector which by first user interaction allows selection of one of a plurality of audio capture devices.  
However, in the same field of endeavor of capturing and recording audio/visual data, HP teaches an audio capture device selector which by first user interaction allows selection of one of a plurality of audio capture devices (e.g., see Page 5 in which a user can select an audio source for capturing audio).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Umrigar-Dahlgren in view of HP to easily select a desired input source from a plurality of source options.


Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umrigar and Dahlgren, as applied above, and in further view of Lindberg (USPN: 6,484,316; hereinafter Lindberg).
As to claim 44, the rejection of claim 43 is incorporated.  Umrigar-Dahlgren fail to teach wherein said computer executable instructions further executable to depict an image capture activity indicator and an audio capture activity indicator which correspondingly display image capture activity indicia and audio capture activity indicia related to recording of said video and associated audio of said oral examination in said oral examination image area.  
However, in the same field of endeavor of using I/O devices, Lindberg teaches an image capture activity indicator and an audio capture activity indicator which correspondingly display image capture activity indicia and audio capture activity indicia related to recording of said video and associated audio of said oral examination in said oral examination image area (e.g., see Fig. 2, 8:58-67 teaching an audio/video strength indicator.  See also Dalhgren and rejection above teaching the recording of video/audio in relation to an oral exam).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Umrigar-Dalhgren in view of Lindberg to easily indicate to a user whether a device is working properly (e.g., see 8:67 of Lindberg).


Claim 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umrigar and Dahlgren, as applied above, and in further view of Suleiman (USPPN: 2004/0014021; hereinafter Suleiman).
As to claim 45, the rejection of claim 44 is incorporated.  While Umriga and Dahlgren teach a “stop” button, Umrigar-Dahlgren fail to explicitly teach wherein said computer executable instructions further executable to depict an oral examination termination control which upon first user interaction terminates said oral examination.
However, in the same field of endeavor of graphical user interfaces for interactive learning, Suleiman teaches depict an [oral] examination termination control which upon first user interaction terminates said [oral] examination (e.g., see Figs. 4, [0069] teaching a “done” button for a user to indicate completion of the test. See also Abstract of Dahlgren teaching an oral examination).  Accordingly, it would have been obvious to one of ordinary skill in the art, to modify Doty-Dahlgren in view of Suleiman to indicate to the system when a user has finished an examination (e.g., see [0069] of Suleiman).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179